DETAILED ACTION
Allowable Subject Matter
1.	Claims 1, 3-6, 8-11, 13-16, and 18-20 are allowed.
	Ko, Hyunsoo (US 20220217032) teaches a method involves receiving information related to a slot offset between a first cell and a second cell of an unaligned frame boundary. The slot offset is determined between the first cell and the second cell based on the information related to the slot offset is information based on a reference subcarrier spacing (SCS) for the slot offset. A physical downlink shared channel (PDSCH) is received based on the communication. The information related to the slot offset is received based on a higher layer parameter configures the second cell. 
Ko et al. (US 20220217032) teaches a method may include receiving a radio resource control (RRC) signaling including information related to a slot offset between two cells for carrier aggregation; and determining the slot offset between the two cells, based on the information related to the slot offset.
Jha et al. (US 10004107) teaches a 3GPP LTE protocol enhancement realizes the full benefit of discontinuous reception (DRX) in Long Term Evolution networks by coordinating and aligning DRX operations for conserving power and timing overhead. A dual connectivity enabled User Equipment (UE) comprising a processor and transceiver is configured to align DRX configuration between counterpart Evolved Node Bs (eNB)s, wherein counterpart eNBs are a Master eNB (MeNB) and a Secondary eNB (SeNB) simultaneously connected to the UE, communicate system frame timing and system frame number (SFN) information between the counterpart eNBs, align DRX start offset (drxStartOffset) values for the counterpart eNBs according to the communicated system frame timing and SFN information to compensate for offsets in system frame timing, and allow the start of a DRX ON duration at specific frame or sub-frame times determined by the drxStartOffset values, after the expiration of a DRX inactivity timer.
The cited art on record, individually or combination, fail to explicitly disclose the combination of the following limitations: “transmitting a first message including capability information indicating whether a terminal supports carrier aggregation operation where frame boundaries of a first cell and a second cell are not aligned; receiving a second message including slot offset information between the first cell and the second cell; and determining a time offset for the second cell based on the first cell according to the slot offset information, in case that the frame boundaries of the first cell and the second cell are not aligned, wherein a system frame number (SFN) of the first cell is used to calculate a discontinuous reception (DRX) duration.”. Furthermore, it would not have been obvious to one of ordinary skill in the art to modify the prior in order to arrive at claimed invention.
	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
2.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to KHAI MINH NGUYEN whose telephone number is (571)272-7923.  The examiner can normally be reached on 6-3.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Appiah can be reached on 571-272-7904.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KHAI M NGUYEN/
Primary Examiner, Art Unit 2641